Citation Nr: 0009780	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
hands and fingers.

4.  Entitlement to service connection for a low back 
condition.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss, tinnitus, arthritis of the hands and fingers, 
and a low back condition classified as lumbosacral 
spondylolysis and spondylolisthesis.  


FINDINGS OF FACT

1.  The veteran has submitted competent medical evidence 
showing that he has current hearing loss disability.

2.  The claim for service connection for bilateral hearing 
loss is plausible.

3.  There is no competent medical evidence showing that the 
veteran currently has arthritis of the hands and fingers.

4.  The claim for service connection for arthritis of the 
hands and fingers is not plausible.

5.  Service medical records show that the veteran had 
spondylolisthesis involving the lumbar spine which was first 
documented during service.

6.  Spondylolisthesis has been documented in the lumbar spine 
after service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

2.  The veteran's claim for service connection for arthritis 
of the hands and fingers is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

3.  A low back condition was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


Service connection for Bilateral Hearing Loss

The record reflects that the veteran has submitted evidence 
of a current bilateral hearing loss disability.  The VA 
audiometric evaluation dated in May 1998 showed that his 
auditory thresholds in the right and left ears at 2000, 3000, 
and 4000 Hertz were all above the 40 decibel requirement.  
Based on that audiological data in the record, he does have a 
disability due to impaired hearing under 38 C.F.R. § 3.385.

As to the second requirement of Caluza, the veteran must 
submit evidence of incurrence or aggravation of a disease or 
injury in service.  Service medical records show that on his 
enlistment examination dated in March 1972, audiometry 
readings in the left ear, in decibels, at 500, 1000, 2000, 
and 4000 Hertz were as follows:  10, 15, 35, and 45, and in 
the right ear:  15, 5, 10, and 10, and it was noted he had 
defective hearing.  It appears that he underwent audiometric 
testing again in August 1972, and the readings in the left 
ear, in decibels, at 500, 1000, 2000, and 4000 Hertz were as 
follows:  25, 25, 35, and 50, and in the right ear:  10, 5, 
10, and 5.  He underwent audiometric testing several more 
times during service, and it was noted that he was first 
assigned to noise duty in December 1972.  He was a "weapons 
mechanic" and his duties in noise involved loading and 
unloading munitions.  It was noted that  his primary noise 
exposure was on the flight line and in the shops, and he was 
assigned ear protection, including both ear plugs and muffs.  
On his separation examination in August 1976, audiometric 
testing revealed readings in the left ear, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz were as follows:  20, 
35, 40, 50, and 50, and in the right ear:  15, 5, 15, 5, and 
5.  It was noted that he had progressive hearing loss and 
significant hearing loss in both ears, prior to service.  

Based on the service medical records, the Board finds that 
there is sufficient evidence to show that the veteran was 
exposed to noise during service.  Additionally, there is 
evidence showing that he had left ear hearing loss disability 
on both enlistment and separation examinations, and that 
there was an increase in decibels of puretone thresholds at 
1000 and 2000 Hertz for the left ear, which appears to show 
an increase in left ear hearing loss, and that his left ear 
hearing loss was aggravated during service.  While there was 
no right ear hearing loss disability (pursuant to 38 C.F.R. 
§ 3.385) noted on either his enlistment or separation 
examination, there were several notations on his separation 
examination showing that he had "progressive" and 
"significant" hearing loss, which tends to show that right 
ear hearing loss was incurred in service.  Thus, he has 
satisfied the second and third requirements of Caluza, and 
his claim for service connection for bilateral hearing loss 
is found to be well grounded.  

Arthritis of the Hands and Fingers

The veteran has claimed service connection for arthritis of 
the hands and fingers.  As noted above, the threshold 
requirement that must be met in any claim of service 
connection is that the disability claimed must be shown 
present.  38 U.S.C.A. §§ 1110, Caluza, supra.  Here, the 
veteran has not submitted any competent (medical) evidence 
that he has arthritis.  Therefore, he has failed to satisfy 
the threshold Caluza requirement for a well-grounded claim of 
service connection.  Service medical records show that he 
injured his third and fifth fingers in the right hand, but an 
x-ray in service showed no fracture in the fifth finger, and 
no sequelae was noted on his separation examination.  Without 
evidence showing that the veteran currently has arthritis of 
the hands and fingers which has a nexus to service, the claim 
of service connection for such disability is not well-
grounded.  Caluza, supra.

Low back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in service.  38 U.S.C.A. § 
1131.  Service medical records show that on the veteran's 
enlistment examination, no spine abnormalities were reported 
or noted.  In May 1973 he complained that his back started 
hurting that morning.  Physical examination showed that there 
was tenderness in the lumbar area.  An x-ray of the lumbar 
spine showed grade 0 to 1 spondylolisthesis, and it was 
recommended that oblique views be taken for verification of 
bilateral spondylolysis.  On separation examination in August 
1976 the veteran's spine was clinically evaluated as normal.  
He submitted a private medical record dated in March 1998, 
from Cindy B. Harney, M.D., in which it was noted that x-rays 
of the veteran's lumbosacral spine showed spondylolysis with 
grade 1 spondylolisthesis which seemed stable.  As noted 
above, service connection may be granted for disability 
resulting from disease or injury incurred in service.  38 
U.S.C.A. § 1131.  The objective medical evidence of record 
shows that the veteran's spondylolisthesis was first noted 
during service, and was again documented after service.  
Resolving reasonable doubt in the veteran's favor on this 
point, the Board concludes that the veteran's low back 
condition (spondylolisthesis) had its onset during service, 
and therefore service connection is warranted for such 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  To this extent only, the 
appeal as to this issue is granted.

In the absence of a well-grounded claim, service connection 
for arthritis of the hands and fingers is denied.

Entitlement to service connection for a low back condition is 
granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1131.  A veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. §§ 
1111; 38 C.F.R. § 3.304(b).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  A preexisting injury or 
disease is considered aggravated by military service where 
there is an increase in disability during service, absent 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As noted above, on the veteran's separation examination in 
August 1976, there was an increase in decibels of puretone 
thresholds at 1000 and 2000 Hertz for the left ear.  It is 
unclear whether this increase represents an increase in the 
severity of the underlying left ear hearing loss disability, 
and, if so, whether the increase in decibels is due to the 
natural progression of the left ear hearing loss.  
Additionally, on a VA audiological case history dated in 
January 1998, the veteran reported that he was a heavy 
equipment operator and used ear protection at work.  On a VA 
audiological consultation in January 1998, the veteran 
reported having noise exposure in the military and 
occupational noise exposure.  As it appears that the veteran 
has been exposed to noise both in service and postservice, 
and no examiner has provided an opinion as to the etiology of 
his current bilateral hearing loss, a VA examination is 
necessary to clarify this discrepancy.  

The Board also notes that the veteran's claim for service 
connection for tinnitus is inextricably intertwined with his 
claim for service connection for bilateral hearing loss, and 
that consideration of the tinnitus issue will be deferred 
until the requested development for bilateral hearing loss 
has been completed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
bilateral hearing loss since his 
separation from service.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a VA examination by an 
otolaryngologist, to determine the nature 
and probable etiology of his bilateral 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
It is imperative that the examiner take a 
detailed history of the veteran's 
exposure to acoustic trauma before, 
during and after service.  On the basis 
of historical information, a review of 
the claims file and current clinical and 
audiometric findings, the examiner should 
be requested to express an opinion as to:  
(1) whether it is at least as likely as 
not that the veteran's increase in 
decibels for puretone thresholds noted on 
separation examination represents an 
increase in severity of the underlying 
left ear hearing loss disability during 
service; and (2)  whether his current 
bilateral hearing loss is at least as 
likely as not related to the noise 
exposure during service.  Any opinions 
expressed should be supported by 
appropriate evidentiary references and 
rationale.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



